Citation Nr: 1230139	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  05-25 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a heart condition.

3.  Entitlement to an initial rating higher than 30 percent for tinea versicolor.

4.  Entitlement to an initial rating higher than 10 percent from October 17, 2003, and 0 percent from August 20, 2009, for a postoperative right wrist scar.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from September 1995 to September 1999.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied service connection for hypertension and a heart condition and granted service connection for tinea versicolor assigning a 30 percent rating from October 17, 2003.  The Veteran testified at an RO hearing in December 2005.

The Board remanded this claim in January 2009 for additional development, specifically so that the RO could arrange to obtain complete copies of the Veteran's service treatment records and other identified private treatment records, and so that VA examinations could be provided.  The directives of the January 2009 remand were accomplished.  In October 2010, the Board remanded the case again so that additional treatment records identified by the Veteran could be obtained including records from Dr. Burwell.  The directives of the October 2010 remand were substantially complied with, as well.

In March 2010, the RO granted service connection for a postoperative right wrist scar assigning a 10 percent rating from October 17, 2003 and a 0 percent rating from August 20, 2009.  In December 2010, the Veteran submitted a notice of disagreement with the March 2010 decision granting service connection for the right wrist scar.  A statement of the case addressing this issue is not of record.

In the October 2010 decision, the Board granted service connection for an acquired psychiatric disorder claimed as depression.  In an October 2010 rating decision, the RO implemented the Board's decision and assigned a 0 percent rating for depression from October 17, 2003, and a 30 percent rating from October 17, 2005.  In December 2010, within one year of the October 2010 rating decision, the Veteran submitted additional evidence relevant to the rating assigned for his service-connected depression.  38 C.F.R. § 3.156(b).  THIS MATTER IS REFERRED TO THE RO FOR APPROPRIATE ACTION.

In a statement dated in April 2012, the Veteran indicated that he wanted higher ratings for his service-connected disabilities, including his panic disorder and status post open reduction internal fixation for fracture, right wrist.  THIS MATTER IS REFERRED TO THE RO FOR APPROPRIATE ACTION.

In March 2012, the Board submitted this claim for a VHA opinion regarding the service connection claim for hypertension and a heart disorder.  An opinion was provided in May 2012.  The Veteran received a copy of the opinion and was given a period of 60 days to respond.  In June 2012, the Veteran stated that he had no further argument or evidence to submit and wanted the Board to proceed with the adjudication of his appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for a heart disability and initial increased ratings for tinea versicolor and a right wrist scar are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has hypertension that was incurred in, or caused by, his military service. 

2.  The Veteran's supraventricular tachycardia and left ventricular hypertrophy and grade I diastolic dysfunction are due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1112, 1137, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 4.104, Diagnostic Code 7101, Note (1) (2011).

2.  The criteria for service connection for supraventricular tachycardia and left ventricular hypertrophy and grade I diastolic dysfunction, as secondary to service-connected disability, have been met.  38 C.F.R. § 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

In this decision, the Board grants service connection for hypertension and a heart disorder.  And as this represents a complete grant of the benefits sought on appeal, other than the issues addressed in the remand section below, no discussion of VA's duties to notify and assist him with this claim is necessary.


II.  Service Connection

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) . 

Certain chronic disabilities, including cardio-vascular renal disease (and hypertension), may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection also may be granted for a disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). Further, effective October 10, 2006, 38 C.F.R. § 3.310 was amended to codify the Court's holding in Allen, which relates to secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service-connected disability.  See 38 C.F.R. § 3.310(b).  The amendment essentially requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

A.  Hypertension

The Veteran seeks service connection for hypertension.  He contends that he had elevated blood pressure readings in service and also had poor fitness examinations because of complaints of light-headedness and dizziness, in addition to erratic blood pressure and cardiac readings.  In April 2011, he specifically noted blood pressure readings of 147/75 on December 5, 1996, and 138/69 on January 27, 1997.  He also noted that he was treated for anxiety, chest pain, and feeling "panicky," and that he was noted as having high blood pressure readings at that time.  In support of his claim the Veteran submitted an internet article on high blood pressure from the National Heart, Lung, and Blood Institute.  He asserts that he currently is treated for hypertension and takes medication to control this problem.  He stated in a January 2011 statement that he was prescribed medication (diltiazem) for his heart condition.  Most recently he indicated on an October 2011 statement that he feels fatigue on a daily basis and relates this to his hypertension.  He also indicated that he thought a 2004 electrocardiogram (EKG) showed a finding of hypertensive heart disease.

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm, or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm, or greater with a diastolic blood pressure of less than 90mm. 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1), under Diseases of the Arteries and Veins.  These must be confirmed by readings taken two or more times on at least three different days.  Id.

The service treatment records are negative for any findings of hypertension according to VA regulation.  However, there were isolated findings at entry into service in September 1995, and on May 4, 1998, noting diastolic blood pressure readings of 86 and 84, respectively.  The blood pressure readings during military service were as follows:  At entry into service in September 1995, the Veteran's blood pressure was 120/86.  In April 1996, the blood pressure reading was 118/67; in December 1996, 147/75; in January 1997, 138/69; in May 1997, 120/76; in June 1997, 132/65; in May 1998, 140/84 (on May 4, 1998) and 130/70 (on May 28, 1998); and in June 1998, 129/72 (June 2, 1998) and 130/71 (June 18, 1998).  Blood pressure readings in June 1999 were 142/66 and 110/70 (on June 2, 1999) and 118/64 (June 4, 1999).  At that time the Veteran complained of chest pain, noted to be atypical, and was found to have a heart murmur-mitral valve prolapse.  

After service, a September 2004 VA general examination notes the Veteran continued to complain of chest pain at least once a day, sometimes twice, that occurred usually with increased physical activity or increased emotional stress.  However, the chest pain also could occur randomly.  He developed palpitations and shortness of breath and felt as if his heart was "racing."  It would subside after about 45 seconds to 2 minutes.  The examiner noted some of the blood pressure readings in service.  Blood pressure readings that day were 124/88 sitting, 128/86 standing, and 128/84 sitting.  No diagnosis of hypertension was given.

In November 2005, a private treatment record notes that the Veteran stated that he was diagnosed with stage I hypertension but was never given a prescription for it.  He complained of headaches a couple of times a week.  On physical examination the Veteran's blood pressure was 140/80 and 120/92.  The diagnosis was elevated blood pressure.   It was noted that he was to follow up in three weeks and that he might need antihypertensive medication.  

A December 2005 private treatment record shows the Veteran complained of panic feelings and "racing heart."  He brought in his military records and was requesting a letter about hypertension.  Blood pressure readings were 124/80, 122/92, and 122/94.  The diagnosis was hypertension.  

A February 2006 VA hypertension examination report notes that the Veteran stated that he had been taking medications for borderline hypertension for the last year, and also was following a salt-restricted diet.  There had been no hypertensive crisis or frequent hospitalizations for management of uncontrolled hypertension.  His service treatment records revealed no documentation of hypertension or elevated blood pressures.  The Veteran stated that he would get occasional dizzy spells but no headaches related to hypertension.  He could not recall the name of the prescription for hypertension he was reportedly taking.  His other problems were depression, arthritis, and tinea versicolor.  On physical examination, the blood pressure readings were 128/90, 126/86, and 126/86.  The diagnosis was hypertension, on medications.

A VA echocardiogram also was performed in February 2006.  Findings were consistent with left ventricular dysfunction and normal left ventricular systolic dysfunction.  There was mild left ventricular hypertrophy and moderate pulmonary hypertension.  Ejection fraction was 55%.  There was suboptimal recording of the tricuspid value and the examiner suspected severe pulmonary hypertension.

An October 2006 private treatment record notes that the Veteran was being seen for a recheck of his blood pressure.  His blood pressure reading was 120/98.  The assessment was elevated blood pressure.  He was to follow-up in one month.  

An October 2008 private treatment record notes the Veteran had not been seen for two years.  He had been evaluated for hypertension but did not complete the follow-up examination.  His blood pressure was 130/100, 130/100, and 120/88.  The diagnosis was hypertension.  He was given a prescription for hydrochlorothiazide.  It was noted that if the Veteran's blood pressure was still not at goal, they would add a calcium channel blocker.  A December 2008 private treatment record notes a secondary diagnosis of hypertension.  However, the blood pressure readings were not provided at that time.

A March 2009 VA outpatient treatment record shows a blood pressure reading of 129/86.  The assessment was mitral valve prolapse versus pulmonary hypertension.

In November 2009, the Veteran underwent another VA hypertension examination.  The Veteran stated that he was seen in the emergency room on two occasions in service because his blood pressure was so high and that he was given medication to lower it.  In 1999, after discharge from service, he indicated that he was seen by a private physician who diagnosed him with hypertension and started him on some medication.  In 2004, he stated that he lost his insurance and had not taken any hypertension medication since that time.  Review of the records indicated that he had been seen at the VAMC regularly in Detroit but was never diagnosed with hypertension and was never prescribed any medication for hypertension.  On physical examination, on day one, the blood pressure readings were 120/84 and 128/84.  On day two, blood pressure readings were 124/77 and 129/86.  On day three, blood pressure readings were 122/88 and 124/88.  The examiner found that there was no evidence of hypertension as per history and per this examination.  

Additional VA treatment records noted blood pressure readings from March 2009 to July 2011 ranging from 136/90 (on May 4, 2009) to 113/65 (on July 25, 2011).  It was noted that the Veteran had a past history of pulmonary hypertension.  There were no diagnoses of hypertension provided.  A July 2011 treatment record notes, however, that the Veteran was assessed as having palpitations and chest pain and was taking diltiazem.

In March 2012, the Board referred this case for a VHA opinion to address whether the Veteran had hypertension related to his military service, or secondarily related to his service-connected psychiatric disorder.  The opinion also was to address whether the Veteran had pulmonary hypertension related to his service or his service-connected psychiatric disorder.

A Medical Expert Opinion was provided in May 2012.  The physician noted that there were numerous blood pressure measurements during the Veteran's military service including 13 recorded blood pressure readings in the range from 118 to 140 systolic and from 65 to 86 diastolic.  Four readings were normal; the rest of the readings were mostly in the "pre-hypertension" range but two qualified as Stage 1 hypertension based on systolic pressures of 140 and 147.  Based on this data, the physician determined that the Veteran fulfilled the diagnostic classification of Stage 1 hypertension, as defined by the Joint National Committee on Prevent, Detection, Evaluation, and Treatment of High Blood Pressure.  

Regarding the significance of the Veteran's reported symptoms of chest pain during service and continued chest pain after service, as well as shortness of breath and palpitations post service, the physician determined that the mild degree of hypertension documented during the Veterans service was not likely a cause of chest pain.  The Veteran was subsequently diagnosed with a panic disorder and anxiety, both of which are associated with symptoms of chest pain, shortness of breath, and palpitations.  He had also been documented on at least one occasion of having supraventricular tachycardia, which was certainly a cause of palpitations.  This dysrhythmia could be associated with anxiety and panic disorder but it was not commonly associated with stage 1 hypertension.

The physician also found that the Veteran had mild left ventricular hypertrophy and grade 1 diastolic dysfunction by echocardiogram, which was associated with hypertension, but that it was very unlikely that either of these diagnoses caused the Veteran's symptoms of chest pain and shortness of breath.  An exercise stress test in August 2010 demonstrated outstanding performance with no exertional dyspnea or chest pain.  If the Veteran's mild left ventricular hypertrophy and grade 1 diastolic dysfunction were a cause of his symptoms, these symptoms would be induced by exercise and would limit his ability to reach this very high level of performance on a Bruce protocol stress test.

In addressing a relationship between hypertension and the Veteran's panic disorder and/or acquired psychiatric disorder, the physician determined that it was possible but unlikely that the hypertension was caused by the psychiatric disorder.  However, the physician determined that it was highly likely that the Veteran's hypertension was aggravated by his panic disorder and/or acquired psychiatric disorder.

With respect to pulmonary hypertension, the physician determined that there was no evidence that the Veteran had or ever had pulmonary hypertension, which is based upon right heart catheterization measurements.  The physician noted that pulmonary hypertension is defined as a mean pulmonary artery pressure greater than or equal to 25 mmHg at rest or measured by right heart catheterization.  Pulmonary pressure can be estimated on an echocardiogram; the currently accepted criteria are pulmonary hypertension is likely if the pulmonary artery systolic pressure (PASP) is less than 50 and the tricuspid regurgitant velocity (TRV) is less than 3.4.  Pulmonary hypertension is unlikely if the PASP is equal to or less than 36, the TRV is equal to or less than 2.8, and there are no other suggestive findings.

The physician noted that on the echocardiogram reported in September 2004 an estimated PASP of 30 mmHg was cited, making pulmonary hypertension "unlikely."  The physician also found that the echocardiogram in February 2006 was inconsistent with any significant elevation of pulmonary artery pressure; and that this echocardiogram (as well as a previous study) showed no findings suggestive of severe pulmonary hypertension.  The Veteran also had not developed any clinical signs or physical findings of pulmonary hypertension in the ensuing years.

In reviewing this claim, the Board again highlights that it must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  

In addressing the merits of the Veteran's claim for essential hypertension, the Board finds that the evidence is at least equally-balanced, if not favorable to the Veteran's claim.  The service treatment records show the Veteran had elevated blood pressure readings.  While the diagnosis of hypertension was not given at that time, and the blood pressure readings do not meet the criteria for hypertension according to VA regulation, the May 2012 VA physician determined that the Veteran's blood pressure readings in service met the criteria for stage I hypertension.  This is consistent with the Veteran's reports in November 2005 that he was told he had stage I hypertension but was not given any medication.  

Even though the May 2012 physician did not go on to provide an opinion on whether the Veteran's hypertension was related to service, the Board considers it significant that the Veteran was shown as having elevated blood pressure readings during his military service.  Moreover, he has since undergone clinical testing that establishes a current diagnosis of hypertension in support of his service connection claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that, in a claim for service connection, the requirement of a 'current disability' is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal).  While the November 2009 VA examiner determined that the Veteran did not have hypertension, other clinical evidence of record dated since 2005 shows contrary findings that the Veteran did have a hypertension diagnosis.

Where, as here, the record contains both in-service and post-service diagnoses of a chronic disorder (hypertension), no medical opinion as to etiology is necessary to grant service connection.  See Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 2008).  Thus, even without a probative medical opinion relating the Veteran's currently diagnosed hypertension to his military service, the Board finds that the evidence weighs in favor of his claim.  

The clinical findings of record do not support a diagnosis of pulmonary hypertension, based on the May 2012 physician's report.  The May 2012 VHA opinion is the most probative evidence of record as to this matter, as it was based upon complete review of the claims folder and supported by a detailed and well-explained rationale.  

Nonetheless, the medical evidence establishes that the Veteran has been treated for high blood pressure and/or hypertension since service on an intermittent basis, and continued to be treated for hypertension after his discharge from military service.  Therefore, the record shows that the Veteran's hypertension has been a chronic condition since service.  Moreover, the Board observes that the Veteran has attested to his long-term treatment for hypertension, which, as a lay person, he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (2007) (lay evidence can be competent to establish diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms supports a later diagnosis by a medical professional).  

As noted above, when, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").  Because there are medical findings of elevated blood pressure readings in service, and a subsequent medical finding of a hypertension diagnosis in service and thereafter, and credible supporting evidence of treatment for a chronic hypertension disorder since service, the Board concludes that the evidence supports the grant of service connection for hypertension.  Thus, following a full review of the record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for essential hypertension is granted.

B.  Heart disorder

The Veteran seeks service connection for a heart condition.  The service treatment records note complaints of chest pain.  

After service, a September 2004 VA general examination notes the Veteran continued to complain of chest pain at least once a day, sometimes twice, that occurred usually with increased physical activity or increased emotional stress.  However, the chest pain also could occur randomly.  He developed palpitations and shortness of breath and felt as if his heart was "racing."  It would subside after about 45 seconds to 2 minutes.

The Veteran submitted a statement from his private physician in December 2005, who noted that records indicate specific symptoms have included palpitations, shortness of breath, and chest pain.  

A February 2006 VA examination report shows the Veteran stated that he had palpitations and chest pain while in service and that he was diagnosed with mitral valve prolapse.  The Veteran stated that he had been getting palpitations and atypical chest pain almost daily mostly during nighttime, once or twice.  He also complained of shortness of breath during digestion and could not walk more than half a mile or climb more than two flights of stairs.  On physical examination of the heart, S1 and S2 were normally heard; there was no S3 or S4.  There were no clicks or gallops.  There was a short systolic murmur heard at the base.  An EKG showed a normal sinus rhythm.  

In March 2006, the Veteran was seen with complaints of "heart racing" when he felt anxious, which resolved when he felt more calm.  Review of systems showed that the cardiovascular system was noncontributory.  On physical examination the heart had regular rate.

In October 2009, the RO granted service connection for a panic disorder assigning a 50 percent rating.  

VA treatment records dated from July 2010 to September 2010 show findings of palpitations and a diagnosis in September 2010 of supraventricular tachycardia that was made per an event monitor.  In May 2011, a VA cardiology note indicates the Veteran's complaints that the palpitations were getting worse.

In May 2012, a VA physician provided a medical expert opinion on whether the Veteran had a heart condition related to his military service, or his service-connected psychiatric disorder.  The physician found that the Veteran's current heart disorders documented after his military service included supraventricular tachycardia and mild left ventricular hypertrophy and grade I diastolic dysfunction by echocardiogram.  After thoroughly reviewing the evidence of record and providing a detailed explanation, the physician determined that the data did not support findings of mitral valve prolapse, pulmonic stenosis (PS), or atrial septal defect (ASD).  The VHA examiner's opinion is the most probative evidence of record as to this matter, based upon its thoroughness and detailed rationale.  

The VHA physician stated that the Veteran's supraventricular tachycardia could be associated with panic disorder and anxiety and would cause symptoms of palpitations.  She further stated that the left ventricular hypertrophy and grade I diastolic dysfunction were associated with the Veteran's hypertension, although it was unlikely that these diagnoses caused his symptoms of chest pain and shortness of breath.  In terms of addressing a relationship between the Veteran's supraventricular tachycardia and his service-connected psychiatric disorder, the physician noted that it was not possible to ascertain whether or not the supraventricular tachycardia was caused by the panic disorder and/or his anxiety.  The physician indicated that there was certainly a strong correlation between these psychological conditions and the perception of palpitations; and in many patients with documented supraventricular tachycardia a diagnosis of panic disorder and/or anxiety co-existed.  The physician further stated that it was highly likely that the Veteran's supraventricular tachycardia was aggravated by his panic disorder and/or acquired psychiatric disorder.

In weighing the evidence, the Board finds that the medical evidence is favorable in establishing a relationship between the Veteran's supraventricular tachycardia and his service-connected psychiatric disorder, and in establishing a relationship between the Veteran's left ventricular hypertrophy and grade I diastolic dysfunction and his essential hypertension.  The May 2012 physician determined that there was a strong correlation between the Veteran's psychological conditions and the perception of palpitations and in many patients with documented supraventricular tachycardia a diagnosis of panic disorder and/or anxiety co-existed.  She further stated that the Veteran's palpitations were associated with his supraventricular tachycardia and that it was highly likely that the Veteran's service-connected anxiety disorder aggravated this condition; and that the left ventricular hypertrophy and grade I diastolic dysfunction were associated with the Veteran's hypertension.  

Thus, with respect to the service connection claim for a heart disorder, diagnosed as supraventricular tachycardia and left ventricular hypertrophy and grade I diastolic dysfunction, following a full review of the record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").  Therefore, the Veteran's claim for service connection for a heart disorder, diagnosed as supraventricular tachycardia and left ventricular hypertrophy and grade I diastolic dysfunction, as secondary to service-connected disability, is granted.


ORDER

Entitlement to service connection for essential hypertension is granted.

Entitlement to service connection for supraventricular tachycardia and left ventricular hypertrophy and grade I diastolic dysfunction, as secondary to service-connected disability, is granted.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record on which to decide the Veteran's claim so that he is afforded every possible consideration.

Specifically, there are potentially relevant outstanding records.  An April 2012 award letter from the Social Security Administration (SSA) notes that a fully favorable decision had been granted.  The supporting documents and medical records used to award the SSA benefits should be obtained and considered in the decision.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Also, as noted in the introduction, the Veteran filed a notice of disagreement with the initial ratings assigned for postoperative right wrist scars in a rating decision dated in March 2010, but the RO has not issued the Veteran a statement of the case regarding this claim.  Thus, the Board finds that a remand for this action is necessary. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 19.30; Manlincon v. West, 12 Vet. App. 238 (1999).

In addition, the Veteran submitted a statement in October 2011 that since 2009 he had met with his VA primary care physician for his service-connected skin condition and had shared with his doctor the persistence of his rashes and that the condition and the itching were worsening.  As the record shows that the Veteran's tinea versicolor has potentially worsened since it was last evaluated for compensation and pension purposes in August 2009, another examination is warranted to determine the present severity of the tinea versicolor.

On remand, efforts should also be undertaken to ensure that the Veteran's complete VA and private treatment records have been obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Make arrangements to obtain the Veteran's treatment records from the Detroit VA treatment facility, dated since August 2011, addressing his tinea versicolor.

2.  Ask the Veteran to identify all private medical care providers that have treated him for tinea versicolor since August 2011.  Make arrangements to obtain all records that he adequately identifies.

3.  Obtain SSA disability records for the award of benefits in April 2012, including a copy of any documents associated with the decision.  Notify the Veteran if efforts to obtain these records are unsuccessful and describe any further actions VA will take with respect to his claim.  

4.  Thereafter, schedule the Veteran for an appropriate VA examination of his tinea versicolor.  The claims folder should be made available to and reviewed by the examiner.  

The examiner should identify and describe in detail all impairment attributable to the Veteran's service-connected tinea versicolor.

The examiner also should do the following:  

(a)  Assess the percentage of both the entire body and the exposed area affected by the tinea versicolor.

(b)  State whether the tinea versicolor requires systemic steroids such as corticosteroids or other immunosuppressive drugs required; and if so, the duration of the treatment in the last 12 months.

(c)  State whether the tinea versicolor is associated with any of the 8 characteristics of disfigurement of the face, head, or neck.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Next, review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

 6.  Readjudicate the claim for an increased rating for tinea versicolor.  If the benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

7.  Issue a statement of the case to the Veteran and his representative addressing its assignment of a 10 percent rating for postoperative right wrist scar from October 17, 2003 and a 0 percent rating from August 20, 2009.  The Veteran must be advised of the time limit in which he may file a substantive appeal. See 38 C.F.R. § 20.302(b).  Thereafter, if an appeal has been perfected, this issue should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


